Citation Nr: 1210992	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-13 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension, to include as due to DM and/or herbicide exposure.

3.  Entitlement to service connection for a skin disability, to include as due to DM and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of whether new and material evidence has been received to reopen the claim of service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Informal Hearing Presentation, dated November 15, 2011.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran claims that he served in-country in Vietnam where he was exposed to herbicides.  He contends that his duties included disembarking from his ship, the USS William Standley, to obtain mail.  The Veteran also alleges combat service while stationed with the USS Kitty Hawk and USS Ranger.  The Veteran's representative pointed out that the Veteran's service personnel records have not been requested nor obtained.  Thus, these records must be obtained on remand.  

In addition, the Veteran's representative indicated that the Veteran has not been afforded a VA examination.  With regard to the claimed skin disability, the Board notes that the service treatment records showed treatment for a shaving rash in July 1970 and for pediculosis pubis in March 1970.  The Veteran should be afforded a VA examination to include a medical opinion regarding whether his claimed skin disability is service-related.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In November 2006, the Veteran reported that he had been treated at the Memphis VA Medical Center for approximately 20 years.  However, the earliest treatment records associated with the claims folder are dated in 2003.  Also, in May 2006, the Veteran reported that he was treated by Dr. Zanaoe for diabetes in 1992.  These records should be obtained on remand.  
 
Lastly, the Veteran has claimed service connection for hypertension and a skin disorder as secondary to diabetes mellitus.  The Veteran should be provided appropriate notice under 38 U.S.C.A. § 5103(a) as to the matter of secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for hypertension and a skin disorder as secondary to diabetes mellitus (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.


3.  Make arrangements to obtain a complete copy of the Veteran's treatment records, to include any archived records, from the Memphis VAMC, dated since 1986.  

4.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Dr. Zanaoe, dated since 1992.  

5.  Thereafter, schedule the Veteran for a VA skin examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify all current skin disorders found to be present.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current skin disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should note that the Veteran had a shaving rash in January 1970 and pediculosis pubis in March 1970.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

7.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

